Citation Nr: 0119581	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  96-20 586	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to a higher rating for a right knee disorder, 
currently rated 10 percent disabling.

5.  Entitlement to a higher rating for a left knee disorder, 
currently rated 10 percent disabling.

6.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
December 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision by the RO which denied service connection for a lung 
disorder, a skin disorder and for bilateral hearing loss.  
The RO granted service connection for a right knee disorder, 
a left knee disorder and for hypertension, assigning each a 
noncompensable rating.  The veteran appealed for higher 
ratings for the service-connected right and left knee 
disorders and for hypertension.  In March 1997, the RO 
hearing officer granted separate 10 percent ratings for right 
and left knee disorders.  The veteran has not indicated he is 
satisfied with his higher ratings.  Thus, the claims for 
higher ratings for right and left knee disorders are still 
before the Board.  AB v. Brown, 6 Vet.App. 35 (1993).

The Board notes that the veteran appealed the RO's July 1995 
denial of service connection for a left ankle disorder, for 
muscle cramps of the leg, and for tinnitus.  In addition, the 
veteran also appealed the RO's denial of a 10 percent rating 
under 38 C.F.R. § 3.324 based on having multiple 
noncompensable ratings.  In March 1997, the RO hearing 
officer granted service connection for a left ankle disorder, 
assigning a 10 percent rating, granted service connection for 
muscle cramps of the legs, assigning a noncompensable rating, 
and granted service connection for tinnitus, assigning a 10 
percent rating.  Given the RO hearing officer's actions, the 
claims of service connection for a left ankle disorder, 
muscle cramps of the legs and tinnitus are no longer before 
the Board.  Moreover, since the RO hearing officer granted 
compensable ratings for several of the veteran's service-
connected disorder, his claim for a 10 percent rating under 
38 C.F.R. § 3.324 is moot.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss meeting 
VA standards.

2.  The veteran's right knee disability is manifested by full 
extension, full to slight limitation of flexion, and no 
instability.

3.  The veteran's left knee disability is manifested by full 
extension, full to slight limitation of flexion, and no 
instability.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303, 
3.385 (2000).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2000).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from August 1990 to 
December 1993, including a period of service in Southwest 
Asia.  His service medical records show that he was treated 
for bilateral knee pain and was diagnosed as having 
retropatellar pain syndrome and chondromalacia patellae.  The 
records are negative for any findings or complaints of 
hearing loss.  On December 1993 separation examination, the 
veteran denied a history of hearing loss.  Audiological 
studies revealed the veteran's right ear had pure tone 
thresholds of 10, 10, 5, 5, and 0 at 500, 1000, 2000, 3000, 
and 4000 hertz, respectively.  Pure tone thresholds of the 
left ear were 10, 15, 10, 5, and 10 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.

In December 1993, the veteran submitted a claim of service 
connection for a bilateral knee disorder and for bilateral 
hearing loss. 

During a May 1994 VA ear examination, the veteran reported he 
was exposed to explosions, gunfire, and helicopter noises in 
service.  He stated he worked on the flight line and 
developed hearing loss.  Physical examination revealed the 
veteran had no active ear disease.  The examiner diagnosed 
hearing loss.  The veteran underwent audiological studies in 
May 1994.  Such studies showed the veteran had pure tone 
thresholds of the right ear of 5, 5, 10, 5, and 15 decibels 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Pure 
tone thresholds of the left ear were 5, 10, 10, 5, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone threshold was 6 on the 
right and 10 on the left.  Speech recognition of the right 
and left ear was 96 percent.  The audiologist stated that the 
veteran's bilateral hearing was in the normal range.

The veteran underwent VA examination of his knees in June 
1994.  Examination of the right knee revealed his range of 
motion was from 0 to 136 degrees.  He had some patellar soft 
tissue swelling and slight effusion in the knee.  He had 
crepitus with flexion and extension.  He had normal mobility 
of the patella in the lateral medial plane.  He had pain on 
patellar compression and on palpation of the medial and 
lateral facets.  He had tenderness around both sides of this 
joint.  The Drawer and Lachman sign were negative and his 
cruciate ligaments were stable.  The valgus-varus stress test 
was negative.  Rotational tests were negative in so far as 
producing a click in the meniscal area.  Examination of the 
left knee revealed a range of motion of 0 to 142 degrees.  He 
had no effusion.  There was some infrapatellar tenderness and 
patellar facet tenderness but no joint line tenderness.  The 
Lachman and drawer tests were negative.  Collateral ligaments 
were stable and rotational tests were negative.  There was 
some moderate crepitus upon flexion and extension.  The 
examiner diagnosed bilateral chondromalacia patellae.  The 
examiner stated that a tear of the medial meniscus could not 
be excluded since the veteran had medial joint line 
tenderness, but thought that such was not the case, since he 
had a rather generalized tenderness all around the joint 
line.

In July 1995, the RO granted service connection for a right 
and left knee disorder, assigning each a noncompensable 
rating, effective from December 1993.  The RO denied service 
connection for bilateral hearing loss.  

VA outpatient treatment reports from 1994 to 1996 show the 
veteran complained of bilateral knee pain.  In March 1994, he 
reported for treatment complaining of bilateral knee pain.  
He was noted to have tenderness and some swelling.  He had a 
full range of motion.  X-ray studies of the knees revealed no 
evidence of a fracture or dislocation.  There was also no 
joint effusion found.  In May 1994, he was again treated for 
knee pain.  Examinations of the knees revealed no erythema.  
He had no swelling of the left knee and only minimal swelling 
of the right knee.  He had no tenderness of the left knee and 
only sight tenderness of the right knee.  In June 1994, 
examination of the right knee revealed a full range of 
motion.  Collateral, anterior and posterior ligaments were 
intact.  Bilateral chondromalacia patella was diagnosed.

When treated in July 1995, the veteran complained of knee 
pain.  Examination revealed the veteran had no swelling of 
the knees.  He had tenderness over both patella especially 
point tenderness.  Internal and external rotations were 
limited due to pain.  He had no crepitus.  The assessment was 
anterior knee pain with a prior diagnosis of chondromalacia 
patellae.  An August 1995 treatment report notes the 
veteran's complaints of bilateral knee pain.  Examination 
revealed he had no effusion.  His range of motion was 0 to 
130 degrees with pain.  His ligaments were stable.  He had 
tenderness with palpation of the patellae tendon.  When 
treated in October 1995 for right knee pain, the veteran was 
noted to have 0 to 130 degrees of motion, and no effusion.  
His ligaments were intact.  It was reported that X-ray 
studies of the knees were within normal limits with no 
fractures or degenerative joint disease.  In March 1996, 
physical examination revealed the knees were cool, and 
nontender.  He had no demonstrable effusions.  McMurray and 
drawer testing were negative.  There was no medial or lateral 
collateral ligamentous laxity.  The assessment was chronic 
anterior knee pain with a prior diagnosis of chondromalacia.  
June 1996 X-ray studies of the knees revealed no evidence of 
any osseous or articular pathology.

During an August 1996 RO hearing, the veteran stated that he 
had bilateral knee pain.  He testified that his knee 
disorders interfered with his ability to work and to get 
certain positions.  He reported that his knees were easy 
fatigued and caused pain.  The veteran stated that he 
developed hearing loss in service approximately in 1991.  He 
asserted that during service he was exposed to noise.  He 
stated that he worked on the flight lines and was exposed to 
helicopter noise.  He reported having daily exposure to noise 
for 1-1/2 years in service.

The RO hearing officer, in March 1997, granted separate 10 
percent ratings for right and left knee disorders.  The 
hearing officer noted that the veteran had a past diagnosis 
of retropatellar pain syndrome due to chondromalacia.  The 
hearing officer noted that examinations had been positive for 
crepitus, tenderness and occasional swelling.  He concluded 
that functional impairment due to pain was demonstrated 
warranting separate 10 percent ratings for the service-
connected right and left knee disorders.  The RO hearing 
officer continued to deny the claim of service connection for 
bilateral hearing loss.

During a December 1999 VA joint examination, the veteran 
reported having difficulty with both knees.  He stated that 
his knees swelled, and were red over the anterior aspect.  He 
stated that if he ran, walked, or went up and down stairs 
frequently, his knees became painful, and swollen.  He stated 
that he experienced an occasional episode of giving way of 
the knees, particularly of the right knee.  He related having 
a persistent snapping and cracking noises of the knee.  He 
stated he was given braces for both knees.  He reported that 
he currently worked as a police officer where he had been 
employed for more than two years.  He stated that he had 
missed a considerable amount of time from work because of 
knee difficulties.  He stated that he had missed 
approximately 4 to 5 months of work since working as a police 
officer.  Examination of the knees revealed a full range of 
motion, but there was a marked degree of crepitus, cracking, 
snapping on motion of the knees.  Such was more pronounced on 
the right than the left.  The ligaments were stable of the 
knees.  The diagnoses were chondromalacia of the patella 
bilaterally, right more pronounced than the left; and baker 
cyst on the right with probable torn medial meniscus.

December 1999 X-ray studies of the knees revealed no joint 
effusion.  There was no significant medial or lateral 
compartment narrowing or degenerative change.  There was also 
no fractures or dislocations seen.

In an October 2000 statement, the veteran requested a copy of 
his claims folder.  He stated that he wanted this copy for 
his personal records.  In November 2000, the RO responded to 
the veteran's request and informed him that his claim folder 
was not available at that time because of his pending claim.  
The RO told the veteran to contact them after he had received 
a decision on his claim.

In a May 2001 statement, the veteran's representative 
maintained that the veteran's service-connected left and 
right knee disorders more nearly approximated the criteria 
for a 20 percent rating based on functional loss and 
instability.  The representative also argued that a separate 
10 percent rating was warranted due to arthritis of each 
knee.  The representative further argued that consideration 
should be given with respect to the assignment of an 
extraschedular rating based on the veteran's service 
connected [bilateral knee disorder].

In June 2001, the veteran's representative noted the 
veteran's request for a copy of his claims folder.  The 
representative stated that the veteran had not received a 
copy of his claims file.  He argued that to withhold a copy 
of the veteran's claims folder until after a final decision 
was rendered was prejudicial to the veteran's.  He stated 
that the veteran did not have an opportunity to discover the 
contents of the claims folder and the evidence being 
considered as it pertained to his claims.


II.  Analysis

Initially, the Board finds, that with respect to the claim of 
service connection for bilateral hearing loss and for a 
higher rating for right and left knee disorders in excess of 
10 percent, all required notice and development action 
specified by the Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, 114 Stat. 2096 (2000), have been complied 
with the during the pendency of this appeal.  In this regard, 
by virtue of the rating decision and statement of the case, 
the veteran and his representative were given notice of the 
information and evidence necessary to substantiate his 
claims.  Moreover, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Indeed, it appears that all evidence identified has been 
obtained and associated with claims file.  Specifically, the 
information and evidence that has been associated with claims 
file consist of the veteran's service medical records, 
postservice medical records, reports of VA rating 
examinations, and personal statements made by the veteran and 
his representative in support of his claim.  The Board is 
unaware of any additional pertinent evidence, which is 
available in connection with this appeal.  Thus, under the 
circumstances of this case, the VA has satisfied its duties 
to notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed and no 
further VA assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000), including new 38 U.S.C.A. 
§ 5103A.  

The Board notes the veteran's representative assertion that 
the veteran was prejudiced by the RO's failure to provide him 
with a copy of his claims folder prior to a decision being 
made on his claims.  The veteran's representative argues that 
the veteran did not have an opportunity to be appraised of 
the evidence being considered with respect to his claim.  
First, the Board notes that the veteran requested a copy of 
the claims file for his own personal records.  The veteran 
never indicated that he needed a copy of his claims file for 
the purpose of pursuing his claims on appeal.  Secondly, 
there is no indication of the veteran being prejudiced in not 
being provided a copy of his claims file.  Throughout the 
appeal, the veteran has always been appraised of the evidence 
the RO considered with respect to his claims.  He was issued 
copies of the rating decisions and he was given a statement 
of the case and a supplemental statement of the case, 
outlining evidence considered pertaining to his claims.  
Given the foregoing, the Board finds that the veteran was not 
prejudiced in not receiving a copy of his claims folder.


A.  Service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including sensorineural 
hearing loss, which become manifest to a compensable degree 
within the year after service, will be rebuttably presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are negative for a 
finding of hearing loss of either the right or left ear.  
During his December 1993 discharge examination, the veteran 
denied having a history of hearing loss.  Audiological 
studies revealed the veteran had pure tone thresholds of the 
right ear of 10, 10, 5, 5, and 0 at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  Pure tone thresholds of the left 
ear were 10, 15, 10, 5, and 10 decibels at 500, 1000, 2000, 
3000, and 4000 hertz, respectively.

Post service medical records show that the veteran underwent 
a VA ear examination in May 1994 in which he gave a history 
of having bilateral hearing loss due to noise exposure in 
service.  The examiner diagnosed the veteran as having 
bilateral hearing loss without the benefit of any objective 
testing.  Upon audiological testing in May 1994, it was noted 
that the veteran's hearing was within normal limits.  
Audiological studies showed the veteran had pure tone 
thresholds of the right ear of 5, 5, 10, 5, and 15 decibels 
at 500, 1000, 2000, 3000, and 4000 hertz, respectively.  Pure 
tone thresholds of the left ear were 5, 10, 10, 5, and 15 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average pure tone was 6 decibels on the 
right and 10 on the left.  Speech recognition of the right 
and left ear was 96 percent.  

In sum, service medical records are negative for any 
findings, complaints or diagnosis of hearing loss, and post-
service medical records fail to show that the veteran 
currently has a hearing loss disability of either ear under 
the standards of 38 C.F.R. § 3.385.  Given, the foregoing, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for bilateral 
hearing loss; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


B.  Increased ratings for right and left knee disorders

The Board notes that the veteran has asserted that his 
service-connected right and left knee disorders have caused 
him to miss a substantial amount of time from work.  The 
veteran's representative have asserted that the veteran 
should be considered for an extraschedular rating.  Given the 
facts in the instant case, the Board has a responsibility to 
address the veteran's entitlement to an extraschedular 
rating.  The Board will address such issue in the remand 
section which follows this decision.  The claim for a 
schedular increase rating will be discussed below.  See 
VAOGCPREC 6-96 (holding that the Board is not precluded from 
issuing a final decision on the issue of an increased 
schedular evaluation and remanding an extraschedular 
evaluation raised in connection with the claim for an 
increased rating).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Applicable 
regulations require that in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In addition, as the veteran has appealed from an initial 
award, consideration will given to whether initial ratings in 
excess of 10 percent for his service connected left and right 
knee disorders are warranted for any period of time during 
the pendency of his claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran is currently assigned a 10 percent rating for his 
right knee disorder and a 10 percent rating for his left knee 
disorder under 38 C.F.R. § 4.71a, Code 5257.  This code 
provides a 10 percent rating for slight recurrent subluxation 
or lateral instability of the knee, and a 20 percent is 
assigned when it is moderate.  

The medical evidence from 1994 to 1999 shows that the 
veteran's ligaments of both knees are stable and intact.  He 
has no laxity of any ligaments.  The knees always had a 
negative Lachman, a negative Drawer sign, a negative valgus-
varus and a negative rotational test.  As the veteran is not 
shown to have even a slight degree of recurrent subluxation 
or lateral instability of the right or left knee, a 
compensable rating is not warranted under Code 5257 for 
either knee.  38 C.F.R. § 4.31.  

Although the veteran's representative have argued that the 
veteran has arthritis of the knees, X-ray studies have not 
confirmed this.  In fact, the X-ray studies of record show 
the veteran does not have arthritis of the knees.  Assuming 
he has arthritis of the knees, such would be rated based on 
limitation of motion.  38 C.F.R. § 4.71a, Codes 5003 and 
5010.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  A 0 percent 
rating is warranted for limitation of leg flexion when it is 
limited to 60 degrees, a 10 percent rating is warranted when 
it is limited to 45 degrees, and a 20 percent rating is 
warranted when it is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, and a 20 percent 
rating is warranted when it is limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5261.  Reports from 1994 to 1999 
primarily show the veteran had either a full range of motion 
or close to a full range of motion of both knees.  The 
evidence shows that the veteran always had 0 degrees of 
extension and flexion which ranged from 130 degrees to full.  
Even considering the couple of times when the veteran's range 
of motion of the knees was not full, he would still be 
assigned noncompensable ratings for each knee under Codes 
5260 and 5261.  The Board notes that the veteran's separate 
10 percent rating for right and left knee disorders were 
based on having some limitation of motion (although not 
compensable) with pain.  However, the Board finds that there 
is no objective evidence of additional limitation of motion 
of the knees due to pain on use, and certainly not additional 
limitation to the extent necessary for a higher 20 percent 
rating under the limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the veteran's representative argues that 
the veteran should receive separate ratings for arthritis and 
instability of the knees.  The Board observes that VA General 
Counsel's opinions hold that under certain circumstances, 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257.  However, the opinions are 
inapplicable in the present case because the veteran does not 
have arthritis or instability of the knees.  VAOPGCPREC 9-98; 
VAOPGCPREC 23-97. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for higher ratings for right and left knee disorders.  Thus, 
the benefit-of-the-doubt rule is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

The claim for a higher rating for a right knee disorder is 
denied.

The claim for a higher rating for a left knee disorder is 
denied.


REMAND

The Board observes that the Veterans Claims Assistance Act 
eliminates the concept of a well-grounded claim, enhances the 
VA's duty to assist a veteran in developing the facts 
pertinent to a claim, and expands the VA's duty to notify the 
veteran and his representative, if any, concerning the 
aspects of claim development.  This change in law is 
applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4 and 7, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The Board remands the 
claims of service connection for a lung disorder and for a 
skin disorder to the RO and also remands the claim for a 
higher rating for hypertension for the purpose of fulfilling 
its duty to assist the veteran.

With respect to the veteran's claim for a higher rating for 
hypertension, the Board notes that the veteran's hypertension 
has been evaluated under 38 C.F.R. §  4.104, Code 7101 
(1997), which governs ratings of the cardiovascular system.  
Those rating provisions have been amended effective in 
January 1998. 

The Court of Appeals for Veteran's Claims (Court) has stated 
that where laws or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, unless Congress provides 
otherwise, the version of the law most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran, 
although the new rating criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000.

The Court has also stated that when the Board addresses a 
question in its decision that was not addressed by the RO, 
the Board must consider whether the veteran has been afforded 
adequate notice and opportunity to submit evidence or 
argument, as authorized by law, so that the Board does not 
prejudice the veteran in its opinion by denying those rights.  
Bernard v. Brown, 4 Vet.App. 384, 393 (1993).  Here, the 
veteran has not had the opportunity to present arguments in 
light of the new rating criteria.

Moreover, the Board observes that post-service medical 
records fail to adequately address the current severity of 
the veteran's hypertension.  Therefore, the veteran should be 
scheduled for a VA examination for the purpose of addressing 
this question.

In January 1994, the veteran filed a claim of service 
connection for a skin condition.  He stated that he had a 
skin condition affecting his feet and hands.  He stated that 
he developed this condition while he was on active duty.  A 
review of the veteran's service medical records is negative 
for any complaints or diagnosis of a skin disorder.  In fact, 
his December 1993 service discharge examination shows that 
his skin was normal.  During a February 1996 VA dermatology 
examination, the veteran complained of scaling of the sole of 
his feet.  He stated that he had had this condition since his 
service in the Persian Gulf.  The assessment was questionable 
tinea versus hyperhidrosis.  During an August 1996 RO 
hearing, the veteran stated he had a skin condition affecting 
his feet and hands.  He stated that he did not have this 
condition prior to service in the Persian Gulf.  When the 
veteran underwent a VA skin examination in December 1999, the 
only areas of the skin which were examined were his face and 
scalp.  Throughout his appeal, the veteran has maintained 
that he had a skin condition involving the feet and hands.  
In light of the facts in the instant case, the veteran should 
be scheduled for a VA dermatology examination for the purpose 
of determining whether his complaints of a skin condition are 
associated with a known clinical diagnosis.  In addition, if 
a diagnosed skin condition is found, the RO should ask the 
examiner to identify the location of such disorder and state 
whether the disorder is related to service, including any 
incident of service.

The veteran claims that he has a lung condition due to his 
service in the Persian Gulf.  A review of the record reveals 
that the veteran has been diagnosed as having restrictive 
airway disease.  The RO has denied the claim of service 
connection under 38 C.F.R. § 3.317, based on the veteran 
having a diagnosed lung disorder.  However, the RO failed to 
evaluate the veteran's claim on a direct service connection 
basis.  The Board notes that the veteran appears to claim in 
an August 1996 RO hearing that he has a lung disorder due to 
breathing smoke from oil fires in Southwest Asia.  As the 
veteran, the RO and the Board are not competent to comment on 
the etiology of the veteran's lung disorder (i.e., 
restrictive lung disease), the veteran should be scheduled 
for a VA pulmonary examination to address the question 
involving the etiology of the veteran's lung disorder.

A review of the record indicates that the veteran's service- 
connected bilateral knee disorder may interfere with his 
employment.  The veteran asserts he has missed a substantial 
amount of time from work due to his service-connected knee 
disorders.  Given the veteran's claim of missing time off of 
work due to his service-connected knee disorders, the Board 
finds, as noted above, that consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. 3.321(b)(1) 
(2000) has been reasonably raised.  The record reflects the 
RO has not considered whether an extraschedular evaluation is 
warranted.  The Board notes that prior to consideration of an 
extraschedular evaluation, additional information is needed, 
such as the actual time lost from the veteran's job as a 
police officer, and whether the veteran is currently working 
now and if so, how often does he take off due to his service-
connected knee disorder.  In this regard, the veteran should 
provide documentation from his employer showing time he has 
taken off due to the service-connected knee disorder.  In 
addition, any medical records showing that the veteran took 
time off of work due to his service-connected bilateral knee 
disorder should also be requested.  In light of the 
foregoing, a remand is warranted for the RO to consider an 
extraschedular evaluation.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197 (1997); See VAOGCPREC 6-96.

In view of the foregoing, the above issues are remanded to 
the RO for the following action:

1.  The RO should verify and associate 
with the claims file the exact dates of 
the veteran's service in Southwest Asia.

2. The RO should contact the veteran and 
request that he provide evidence as 
described above concerning a claim for an 
extraschedular evaluation for his 
service-connected right and left knee 
disorders.

3.  The RO should contact the veteran and 
ask him to identify all sources where he 
received treatment for a lung condition, 
a skin condition, and for hypertension.  
Complete clinical records of all such 
treatment not already on file should be 
obtained.

4.  Thereafter, the veteran should be 
scheduled for an appropriate examination 
to determine the current severity of the 
veteran's hypertension.  The examiner 
should be provided a copy of the new 
rating criteria.  All indicated tests 
(including several diastolic and systolic 
pressure readings) should be performed 
and all findings must be reported in 
detail.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

5.  The veteran should also be scheduled 
for a pulmonary VA examination for the 
purpose of determining the nature and 
etiology of the veteran's lung 
disorder(s) (i.e., restrictive lung 
disease).  Based on examination findings, 
historical records, and medical 
principles, the physician should give a 
medical opinion, with full rationale, as 
to the etiology of the veteran's current 
lung disorder(s), including the 
likelihood that it was medically caused 
by any incident of service (i.e., 
breathing oil and smoke fumes while in 
the Persian Gulf).  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

6.  The veteran should also be scheduled 
for a VA dermatology examination for the 
purpose of determining whether the 
veteran's complaints of having a skin 
condition is associated with a known 
clinical diagnosis.  If a diagnosed skin 
disorder is found, the examiner must 
identify the location of such disorder 
and state whether the disorder is related 
to service, including any incident of 
service (i.e., service in the Persian 
Gulf).  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

7.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

8.  When the foregoing development is 
completed, the RO should readjudicate 
the veteran's claim for a higher rating 
for hypertension, taking into account 
the amended provisions of 38 C.F.R. 
§ 4.104, Code 7101, as well as the 
additional evidence newly associated 
with the claims file, and applying the 
criteria more favorable to the veteran.  
The RO should also adjudicate the claim 
for an extraschedular rating for the 
service-connected right and left and 
right knee disorders.  Lastly, the RO 
should adjudicate the claims of service 
connection for skin and lung disorders.  
If any decision remains adverse to the 
veteran, he and his representative 
should be issued an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  The veteran need take no action 
until he is notified.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 



